Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 16-20893-Moreno

   UNITED STATES OF AMERICA,
                   Plaintiff,
   vs.

   MONTY RAY GROW,
                     Defendant.
   ________________________________/

               DEFENDANT MONTY GROW’S SENTENCING MEMORANDUM

   COMES the Defendant, by and through Reizenstein and Sola, PA, Philip L. Reizenstein, Esq., and
   hereby files this sentencing memorandum on behalf of Monty Grow:
          I.      THE SENTENCING PACKAGE DOCTRINE DOES NOT APPLY

          The United States wants this Court to re-impose a 260-month sentence, or a sentence as

   near to 260 months as can be achieved. The Government’s request ignores the intent of Congress

   as to the maximum prison sentence a defendant can receive for health care fraud. Tthe wording of

   the remand of the Court of Appeals, as well as the law, common sense, and the concept of

   sentencing proportionality all mitigate against a sentence in excess of 120 months on Count One.

          The government cites to the sentencing package doctrine in United States v. Fowler, 749

   F.3d 1010 (11th Cir. 2014). The Eleventh Circuit opinion in United States v. Grow, 977 F.3d

   1310, 1331 (11th Cir. 2020), explicitly particularizes that “we vacate Grow’s twenty-year sentence

   for count one and remand for proceedings consistent with this opinion” – with no resentencing

   ordered on the remaining count. The sentencing package doctrine and United States v. Fowler do

   not apply to limited remands such as the one issued in the present case.

          The Eleventh Circuit “has been explicit when it is vacating an entire original sentencing

   package as opposed to remand for resentencing on a single issue.” United States v. Tamayo, 80

   F.3d 1514, 1520 (11th Cir. 1996) (“Accordingly, we vacate [appellant’s] sentence in its



                                                   1
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 2 of 18




   entirety and remand this case to the district court with instructions to fashion a new sentence which

   is not inconsistent with this opinion…” (emphasis added)). See also United States v. Joseph, 569

   Fed. Appx. 861, 864 (11th Cir. 2014)(Where on first appeal the Court “vacated only Joseph's Count

   3 conviction and sentence…[the Court] did not vacate the entire sentencing package on direct

   appeal, but instead issued only a limited remand”); Simmons v. United States, 8:12-CR-219-T-

   27AEP, 2020 WL 3000705, at *4 (M.D. Fla. June 4, 2020)(where the district court found that it

   lacked jurisdiction to consider other counts based on the “limited remand” in which the Eleventh

   Circuit “vacate[d] the sentence on Count 24 and remand[ed] for proceedings consistent with [the]

   opinion.”). As the above cases illustrate, for the sentencing package doctrine to apply, the appellate

   court would have had to vacate the entire sentence. That did not occur here.

          The opinion in Fowler identifies the separate situation where entire sentences are vacated:

   “On direct appeal, we have routinely, without hesitation and as a matter of course, vacated entire

   sentences and remanded for resentencing on all surviving counts after vacating a conviction or

   sentence on some, but not all, of the counts.” Fowler, 749 F.3d at 1016 (11th Cir. 2014).

          The Eleventh Circuit in Fowler explained that courts expressly identify situations where

   the sentencing package doctrine requires that the entire sentence be vacated so that the entire

   sentence can be treated in consideration of all counts. In the Eleventh Circuit’s opinion in the

   present case, there is no such “Fowler” specification that the entire sentence must be vacated after

   vacating the sentence for Count One. 1



   1
    There is some conflicting dicta in decisions in this circuit. See United States v. Walker, 768
   Fed. Appx. 877, 880 (11th Cir. 2019):
          As a rule, we treat sentences on multiple counts as a single package. When a
          multi-count sentence incorporates an illegal sentence, the entire case should be
          remanded for resentencing If the district court viewed a defendant’s sentence as a
          “package,” with each component of the sentence dependent on the other, the
          district court “may” revisit the entire sentence in a multi-count case on remand,


                                                     2
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 3 of 18




          The law traditionally recognizes that the same actus reus can result in varying treatment of

   the accused. A person can discharge a weapon killing someone. Florida law recognizes everything

   from the act being lawful – either an accident or self-defense – to third degree murder,

   manslaughter, second degree murder or premeditated first degree murder. The various

   punishments range from none if the act is lawful, to the death penalty for first degree murder. It is

   therefore entirely consistent for this Court to resentence Mr. Grow to a significantly lesser sentence

   because of the opinion resulting in the severity of Count One being reduced. It is inconsistent

   with the rule of lenity and due process of law to sentence Mr. Grow to the same sentence for what

   is now clearly a conviction on a lesser charge.


          II)     THE 260 MONTH SENTENCE IS NOT PROPORTIONAL


          18 U.S.C. §3553(a)(6) requires that a sentencing court consider the sentences of other

   defendants convicted of similar conduct. The sentence should be proportional to other sentences

   with similar conduct and there should not be a disparity between sentences for similar crimes with

   similar conduct.

          At the outset, the sentence for Co-Defendant Ginger Lay was twenty-one months and three

   years of supervised release. [DE: 182]. There is no dispute that Ms. Lay was rewarded for her




          even if only a single component of the sentence is defective. United States v.
          Fowler, 749 F.3d 1010, 1016-17 (11th Cir. 2014). However, it is in the interest of
          judicial economy for the district court “not to redo that which has been done
          correctly at the first” sentencing hearing. United States v. Rogers, 848 F.2d 166,
          169 (11th Cir. 1988). Accordingly, we may commit decisions as to whether a
          resentencing hearing is necessary and the scope of such a hearing to the discretion
          of the district court.




                                                     3
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 4 of 18




   cooperation.2 But Monty Grow’s sentence was more than ten times Ms. Lay’s sentence for similar

   conduct. Ms. Lay’s actions were an indispensable part of the conduct the jury and the Court

   considered. Shane Matthews, another codefendant received a three-month sentence. Mr. Grow’s

   sentence was disproportionate to the sentences of his co-defendants, even accounting for role and

   assistance, under any type of analysis.

          At the initial sentencing hearing, there was some discussion of other sentences other judges

   have issued for similar conduct in this district; however, the discussion appears to have been

   limited to the experiences of the individual lawyers and not an analysis of the actual sentences

   given throughout the United States and in the Southern District of Florida. Regardless, even under

   an anecdotal analysis, Mr. Grow’s 260-month sentence exceeded the 240-month sentence of Philip

   Esformes, whose 1.3-billion-dollar healthcare fraud is often cited as the most extensive health care

   fraud case prosecuted in this district. [United States v. Esformes, Case No. 16-cr-20549 S.D.F.L

   (Scola, J.); DE:1459]. 3 Judge Scola was quoted as saying that Esformes’ 1.3-billion-dollar fraud

   was “unmatched in our community, if not our country.” 4



   2
     See United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009) (explaining that defendants
   who cooperate with the government and enter plea agreements are not similarly situated to
   defendants who do not assist the government and proceed to trial).
   3
     At the first sentencing hearing this Court noted that under a proportionality analysis “If you want
   me to consider other cases, I have to see how similar or dissimilar they are, and one of them would
   be how much money did you make...the amount of money makes a big difference that someone
   made.” [DE: 240, pp. 65-66].
   4
     Jay Weaver, Miami healthcare exec Esformes sentenced to 20 years in biggest Medicare fraud
   case, Miami Herald (September 12, 2019), https://www.miamiherald.com/article234993252.html.
   The United States Department of Justice said this about Esformes:

          “For nearly two decades, Philip Esformes bankrolled his lavish lifestyle with
          taxpayer dollars, paying bribes with impunity and robbing Medicare and Medicaid
          by billing for services that people did not need or get,” said Assistant Attorney
          General Brian A. Benczkowski. “It is a credit to the tenacity of our prosecutors and
          law enforcement partners that the man behind one of the biggest health care frauds
          in history will be spending 20 years in prison” said Deputy Special Agent in Charge


                                                    4
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 5 of 18




          In another notorious case in this district, Judge Marra sentenced Dr. Salomon Melgen to

   204 months in prison and $52,997,442.00 dollars in restitution, for a fraud loss amount of

   approximately 73 million dollars. Case No. 15-cr-80049 S.D.F.L (Marra, J); [DE:539]. This

   represented a variance from the guideline level of 38 that Judge Marra had determined. Id.,

   [DE:486].

          The United States Sentencing Commission’s website5 has an interactive data analyzer that

   allows the user to filter sentencing results by year, circuit, district, and crime. The following

   searches were run with the indicated filters:


    CRIME                            YEAR                             IMPRISONMENT
                                                                      DISTRIBUTION 6
    Fraud, Theft Embezzlement        2019                             SDFL:
                                                                      Average Prison Sentence: 38
                                                                      months;
                                                                      Median Prison Sentence: 30
                                                                      months;

                                                                      0-24 Months:42.6%
                                                                      24-59 Months: 39.8%


            Denise M. Stemen of the FBI’s Miami Field Office. “The illicit road Esformes
            took to satisfy his greediness led to millions in fraudulent health care claims, the
            largest amount ever charged by the Department of Justice.”
   Office of Public Affairs, South Florida Health Care Facility Owner Sentenced to 20 Years in
   Prison for Role in Largest Health Care Fraud Scheme Ever Charged by The Department of Justice
   | OPA | Department of Justice, The United States Department of Justice (September 12, 2019),
   https://www.justice.gov/opa/pr/south-florida-health-care-facility-owner-sentenced-20-years-
   prison-role-largest-health-care.
   It is notable that the government sought restitution from Esformes in the amount of $207,474,897.
   [Esformes, Case No. 16-cr-20549; DE 1446].
   5
     The United States Sentencing Commission is an independent agency within the judicial branch
   of the federal government…The Commission's other responsibilities include: (1) establishing a
   data collection, analysis, and research program to serve as a clearinghouse and information center
   for information on federal sentencing practices; (2) publishing data concerning the sentencing
   process; (3) collecting and disseminating information concerning sentences actually imposed and
   the relationship of such sentences to the factors set forth in 18 U.S.C. § 3553(a); Interactive Data
   Analyzer - IDA Dashboards (ussc.gov).
   6
     All data was obtained with the criminal history category I.


                                                    5
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 6 of 18




                                                      60-119 Months: 14.5%
                                                      120+ Months: 3.1%


                                                      Nationwide:
                                                      Average Prison Sentence: 25
                                                      months;
                                                      Median Prison Sentence: 16
                                                      months;

                                                      0-24 Months: 63.7%
                                                      24-59 Months: 25.8%
                                                      60-119 Months: 8.4%
                                                      120+ Months: 2.1%


    Fraud, Theft Embezzlement   2018                  SDFL:
                                                      Average Prison sentence: 39
                                                      Months;
                                                      Median Prison Sentence: 30
                                                      Months;

                                                      0-24 Months:41.4%
                                                      24-59 Months: 41.7%
                                                      60-119 Months: 12.7%
                                                      120+ Months: 4.3%

                                                      Nationwide:
                                                      Average Prison Sentence: 27
                                                      months
                                                      Median Prison Sentence: 18
                                                      months

                                                      0-24 Months: 63.6%
                                                      24-59 Months: 24.6%
                                                      60-119 Months: 9.1%
                                                      120+ Months: 2.7%

    Fraud, Theft Embezzlement   2017                  SDFL:
                                                      Average Prison sentence: 35
                                                      Months;
                                                      Median Prison Sentence: 27
                                                      Months;

                                                      0-24 Months:44.6%
                                                      24-59 Months: 42.87%


                                        6
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 7 of 18




                                                      60-119 Months: 8.6%
                                                      120+ Months:3.9 %

                                                      Nationwide:
                                                      Average Prison Sentence: 28
                                                      months
                                                      Median Prison Sentence: 18
                                                      months

                                                      0-24 Months: 61.3%
                                                      24-59 Months: 27.6%
                                                      60-119 Months: 8.1%
                                                      120+ Months: 3.1%

    Money Laundering         2019                     SDFL:
                                                      Average Prison sentence: 44
                                                      Months;
                                                      Median Prison Sentence: 30
                                                      Months;

                                                      0-24 Months:40.0%
                                                      24-59 Months: 38.2%
                                                      60-119 Months: 14.5%
                                                      120+ Months:7.3 %

                                                      Nationwide:
                                                      Average Prison Sentence: 54
                                                      Months
                                                      Median Prison Sentence: 30
                                                      Months

                                                      0-24 Months: 44.4%
                                                      24-59 Months: 24.4%
                                                      60-119 Months: 18.9%
                                                      120+ Months: 12.4%

    Money Laundering         2018                     SDFL:
                                                      Average Prison sentence: 45
                                                      Months;
                                                      Median Prison Sentence: 37
                                                      Months;

                                                      0-24 Months: 37.7%
                                                      24-59 Months: 31.1%
                                                      60-119 Months: 26.2%
                                                      120+ Months: 4.9 %


                                        7
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 8 of 18




                                                                        Nationwide:
                                                                        Average Prison Sentence: 54
                                                                        Months
                                                                        Median Prison Sentence: 36
                                                                        Months

                                                                        0-24 Months: 40.3%
                                                                        24-59 Months: 28.0%
                                                                        60-119 Months: 19.0%
                                                                        120+ Months: 12.7%

       Money Laundering                2017                             SDFL :
                                                                        Average Prison sentence: 50
                                                                        Months;
                                                                        Median Prison Sentence: 37
                                                                        Months;

                                                                        0-24 Months:43.9%
                                                                        24-59 Months: 24.4%
                                                                        60-119 Months: 19.5%
                                                                        120+ Months:12.2 %

                                                                        Nationwide:
                                                                        Average Prison Sentence: 55
                                                                        Months
                                                                        Median Prison Sentence: 36
                                                                        Months

                                                                        0-24 Months: 40.9%
                                                                        24-59 Months: 28.1%
                                                                        60-119 Months: 19.0%
                                                                        120+ Months: 11.9%



             In USA v. Maria Martins, 13-CR-20546-Williams, a case with             $20,700,000.00   in

   restitution ordered, the defendant, who pled guilty, was sentenced to 120 months. [DE: 38].7 In

   USA v. Julio Brunet, 14-CR-20211-Ungaro, the defendant, upon a plea, was sentenced to 120

   months and restitution of $18, 686,742. [DE:55].8 Both SDFL cases were cited by the government


   7
       This case was cited by the prosecution at the first sentencing hearing. [DE:240, p. 61].
   8
       Id.


                                                      8
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 9 of 18




   at sentencing and appear relevant in addressing the concerns of this Court about the amount of

   money a defendant received, when conducting a proportionality analysis. [DE: 240, pp. 65-66];

   Fn4, supra.

          Under the metrics of the fraud sentences and money laundering sentences, for the years

   2017-2019, Monty Grow’s sentence was in the top percentile of sentences issued. It is reasonable

   to assume that if there was a filter for sentences over 160 months (15 years) and 240 months (20

   years) the percentiles would shrink even further.

          III)    LOSS AMOUNT

          At the first sentencing, the defense argued to this Court that the loss amount should be

   calculated based on the health care fraud and the guilty verdict in count five for seven thousand

   dollars. [DE:240, p. 23]. This is the only substantive count of health care fraud for which Mr.

   Grow was convicted. The defendant’s loss argument is more persuasive now that Count One has

   been remanded for sentencing and the government has chosen to proceed on conspiracy to commit

   health care fraud alone.9 There has been a change of circumstances with the decision of the

   Eleventh Circuit that now undermines this Court’s original reasoning.

          The Government argues that no other guideline calculations need to be done at this

   sentencing by virtue of the law of the case doctrine. United States v. Escobar-Urrego, 110 F.3d

   1556 (11th Cir. 1997). The Government misapplies the law of the case doctrine. Because Count

   One was returned for sentencing on what the Government elected to be a reduced charge, any

   calculations by this Court as to Count One are subject to review. “On remand, the district court




   9
     The Court responded to the argument by noting “Count 1 is conspiracy to commit health care
   fraud and wire fraud on everything.” [DE:240, p. 26]. It is submitted that the Court’s response is
   no longer operative based on the decision of the Court of Appeals on Count 1.


                                                   9
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 10 of 18




   must permit the government to either consent to resentencing based on a maximum sentence of

   ten years on count one or elect to retry Grow on count one with a special verdict.”

   United States v. Grow, 977 F.3d at 1331.

          The Eleventh circuit has clearly indicated that this court must decide a new sentence on

   only Count One, with the maximum sentence of ten years. The remand contemplates the

   sentence may well be less. Because the fundamental nature of Count One has changed, the

   remand for resentencing on Count One must have contemplated a de novo review, otherwise the

   Appellate Court would have simply instructed this Court to impose a ten-year sentence which did

   not occur. Therefore the facts underlying a lawful sentence on Count One must be determined.

   This is the common-sense approach taken by the Second Circuit in United States v. Quintieri,

   306 F.3d 1217, 1225 (2d Cir. 2002): “But when a case is remanded for de novo resentencing, the

   defendant may raise in the district court and, if properly preserved there, on appeal to the court of

   appeals, issues that he or she had previously waived by failing to raise them.”

          At the first sentencing, the Court found that the loss in the case was “the gain to the

   defendant.” [DE:240, p. 31]. The defendant objects to the Court applying the same calculation at

   the resentencing. See U.S.S.G. §2B1.1 (“(B) Gain.--The court shall use the gain that resulted from

   the offense as an alternative measure of loss only if there is a loss but it reasonably cannot be

   determined.”). See also United States v. Bracciale, 374 F.3d 998, 1003–04 (11th Cir. 2004)

   (“While the ‘loss to losing victim’ approach is not required in every case, the district court should

   not abandon a loss calculation in favor of a gain amount where a reasonable estimate of the

   victims' loss based on existing information is feasible.”).

          The “gain” versus actual or intended loss issue is more egregious because of the pre-trial

   agreement that medical necessity was not an issue in the trial. There was testimony by a doctor




                                                    10
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 11 of 18




   that the prescriptions he issued were legitimate. [DE:240, p, 25]. Therefore, there is a patent

   unfairness in using gain for determining the guidelines loss amount when all of the conduct was

   not illegal. If this Court adjusts the loss amount, there should be a corresponding adjustment on

   the enhancement of three points in paragraph 59 of the PSR pursuant to                      USSG §

   2B1.1(b)(7)(A),(B)(ii) for a loss over seven million dollars to a government health care program.

          IV)     MEDICAL ISSUES

          Monty Grow has a debilitative brain injury as a result of repeated blows to his head while

   playing football in high school, college, and the NFL.10 This will shorten his life span and lessen

   the days he has left to be a loving father and productive person. Monty Grow has additional

   significant physical/medical issues beyond his brain injury. He will become more physically and

   mentally disabled as he ages. This means that, unlike many defendants who are released in their

   60’s or 70’s, his quality of life will be severely diminished if he survives his prison sentence. The

   days he spends incarcerated on this case are the best days he will have physically and mentally.

   His ability to rebuild his life upon release will be non-existent because of how his disabilities will

   worsen with age. This is relevant to sentencing. Rita v. United States, 551 U.S. 338, 364–65 (2007)

   (“ Matters such as age, education, mental or emotional condition, medical condition (including

   drug or alcohol addiction), employment history, lack of guidance as a youth, family ties, or

   military, civic, charitable, or public service are not ordinarily considered under the Guidelines.”).

   See also U.S.S.G. 5H1.4:

          Physical condition or appearance, including physique, may be relevant in
          determining whether a departure is warranted, if the condition or appearance,
          individually or in combination with other offender characteristics, is present to an
          unusual degree and distinguishes the case from the typical cases covered by the
          guidelines. An extraordinary physical impairment may be a reason to depart


   10
      As discussed infra, there is a 99% chance Monty Grow suffers from chronic traumatic
   encephalopathy (CTE).


                                                    11
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 12 of 18




          downward…

   Physical Disability:

          In March 2010, Monty Grow was evaluated by Dr. Michael Einbund, MD, a board-certified

   Orthopedic Surgeon. His reports are attached. [Exhibits 1 and 1A].

   Dr. Einbund made the following diagnoses ten years ago:


    Cephalgia                       Headaches                          This diagnosis corresponds
                                                                       with the diagnosis of Doctors
                                                                       Sinoff and Hain that Monty
                                                                       Grow saw for his condition.
    Cervical Spine sprain with A pinched nerve in the neck
    radicular pain               causing pain and weakness
                                 radiating    down      arms,
                                 shoulders and fingers.
    Impingement         syndrome Dr. Einbund recommended      Acromioplasty is a surgical
    Bilateral Shoulders          acromioplasty for both       procedure that involves
                                 shoulders.                   shaving away part of the
                                                              shoulder bone to relieve the
                                                              impingement of the rotator
                                                              cuff tendon that supports the
                                                              shoulder joint.
    Chronic sprain right wrist

    Compression Fracture T-12       A compression fracture is    The T12 vertebra is the
                                    defined as a vertebral bone in
                                                                 twelfth thoracic vertebra in
                                    the spine that has decreased at
                                                                 the spine of the human body.
                                    least 15 to 20% in height due to
                                                                 It is part of the spinal column,
                                    fracture.                    which supports the top of the
                                                                 human body.
    Lumbosacral strain with radial This is a condition secondary The condition describes pain
    pain                           to the compression fracture.  and weakness that radiates
                                                                 down the shoulders, arms, and
                                                                 hands.
    Reconstructed Right Knee       Like many former athletes
                                   who played a violent sport,
                                   Monty Grow needs a knee
                                   replacement.
    Insomnia                       This is a symptom of CTE.
    Depression                     This is a symptom of CTE.




                                                  12
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 13 of 18




    Tinnitus                         This is a condition of ringing This condition is addressed
                                     in the ears.                   more fully by the doctors’
                                                                    reports.


          Dr. Einbund found Mr. Grow had a “whole person impairment rating of 38%.” [Exhibit 1,

   p. 1].11 Monty Grow had several significant medical issues in 2010 that have only gotten worse,

   including his need for a total knee replacement, the need for surgery to his hands and wrists, and

   the need for a surgical procedure for his shoulders

          In 2011 Monty Grow sought help for an onset of nausea, dizziness, headaches, and

   sensitivities to light and noise. The reports of Drs. Stuart Sinoff, MD, and Timothy Hain, MD, are

   attached. [Exhibits 2 and 3]. The symptoms are very debilitating, were not resolved, and continue

   to this day. Two points should be of note: first, Monty Grow’s desperation with the dizziness and

   nausea were such that in December 2011, as indicated in an e-mail to Dr. Sinoff regarding a

   discussion with Mr. Grow’s then wife, Monty Grow was considering harming himself or suicide.

   [Exhibit 4]. Second, the triggers for the episodes of dizziness and nausea are bright, florescent

   lights and loud noises – two circumstances present in all prisons. As a result, Monty Grow spends

   his days on his bunk in a dark room if possible. In Mr. Grow’s letter to the Court [Exhibit 5] he

   references those times when he was first struck with nausea and dizziness: “I fell into a deep

   depression and was unemployed for over three years. I spent my days laying in a dark room trying

   to cope with the pain and battling the demons in my head that wanted me to end my life every day.”

          In United States v. Charles, 531 F.3d 637, 641 (8th Cir. 2008) the court stated:




   11
      American Medical Association Guides to the Evaluation of Permanent Impairment, 5th Edition,
   on Page 603, defines “Whole Person Impairment” as the “percentages that estimate the impact of
   the impairment on the individual’s overall ability to perform activities of daily living, excluding
   work.” The AMA defines Impairment as “[A] significant deviation, loss, or loss of use of any body
   structure or body function in an individual with a health condition, disorder or disease.”


                                                   13
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 14 of 18




          To determine if an extraordinary physical impairment exists, we ask three
          questions. First, is the particular defendant's physical condition such that he or she
          would find imprisonment more than the normal hardship? Second, would
          imprisonment subject him or her to more than the normal inconvenience or danger?
          Specifically, would imprisonment worsen his or her condition or does he or she
          require special care not provided by the [Bureau of Prisons]? Third, does the
          physical condition have any substantial present effect on the defendant's ability to
          function?

          Other judges in this district have granted significant variances based on a defendant’s

   medical condition. United States v. Seecharan, 523 Fed. Appx. 679, 680–81 (11th Cir. 2013) (“The

   [Southern    District   Court   of   Florida   in    2:10–cr–14096–JEM–3]       then   found    that

   Seecharan's medical condition did not justify a sentence of home confinement, but that a

   downward variance to 60 months [from a guideline of 108-135 months] imprisonment was

   appropriate.” ).

          The issue is not just whether Mr. Grow can receive “appropriate care” by the Bureau of

   Prisons, although he cannot, considering the condition has lasted for over ten years and has gone

   unresolved by numerous specialists in the field.12 The issue is Mr. Grow’s inability to resume any

   normal life once released from prison. Mr. Grow is only going to get worse as he ages and his

   health deteriorates. Mr. Grow will never have even the limited physical and mental functions he

   now has. His incarceration takes away from him the best days he has left.




   12
     In 2014 Mr. Grow was diagnosed with “severe sleep apnea.” [Exhibit 6]. This condition has
   gone untreated by the Bureau of Prisons, who has not provided Mr. Grow with a sleep apnea
   machine. The consequences of untreated sleep apnea include depression, hypertension, heart
   disease and a lessened life expectancy. See Sleep Apnea: Types, Common Causes, Risk Factors,
   Effects on Health (webmd.com).


                                                   14
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 15 of 18




   Chronic Traumatic Encephalopathy:

          It is most likely that the dizziness, nausea, and headaches Monty Grow suffers from is

   caused from Chronic Traumatic Encephalopathy (CTE) which was caused from being repeatedly

   being hit in the head during high school, college, and in the NFL.

          CTE is a progressive degenerative disease of the brain found in people with a history of

   repetitive brain trauma (often athletes), including symptomatic concussions as well

   as asymptomatic sub-concussive hits to the head that do not cause symptoms.

          The Boston University CTE Research Center is widely considered the leading center for

   research on CTE. After reaching out to the Center for help in understanding his disability, Mr.

   Grow agreed to donate his brain upon his death so the study of the brain damage caused by

   football could continue and others could be helped. As stated on the Center’s website,

          [t]he repeated brain trauma triggers progressive degeneration of the brain tissue,
          including the build-up of an abnormal protein called tau. These changes in the brain
          can begin months, years, or even decades after the last brain trauma or end of active
          athletic involvement. The brain degeneration is associated with common symptoms
          of CTE including memory loss, confusion, impaired judgment, impulse control
          problems, aggression, depression, suicidality, parkinsonism, and eventually
          progressive dementia.

   Boston University Research: CTE Center, Frequently Asked Questions about CTE | CTE Center
   (bu.edu).

          CTE is “progressive” and “fatal”. Alzheimer’s Association, Chronic Traumatic

   Encephalopathy (CTE), https://www.alz.org/alzheimers-dementia/what-is-

   dementia/related_conditions/chronic-traumatic-encephalopathy-(cte). CTE has four stages: The

   first stage is associated with headaches and difficulty in concentrating; In stage two individuals

   experience mood swings, depression, short term memory loss, and difficulty with their emotions;




                                                   15
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 16 of 18




   In stage three the deficits that are seen worsen and in the fourth stage there are classic signs of

   dementia.13

          Statistically, there is a 99% chance Monty Grow suffers from CTE. 110 out of 111 brains

   of former NFL players were found to have CTE.14

          CTE may well explain the poor decision making associated with the facts of this case. This

   is not an excuse, but an explanation. More significantly, as argued in the previous section, the time

   Mr. Grow has left is precious. In United States v. Gigante, 989 F. Supp. 436, 439 (E.D.N.Y. 1998),

   the Honorable Judge Jack Weinstein sentenced Vincent Gigante, a notorious head of a mafia

   family,15 and noted malingerer, to 120 months in prison, a departure from the guideline range of

   262 to 327 months. The departure was based on the Court’s recognition of Gigante’s medical

   condition and reduced life expectancy pursuant to the U.S.S.G §§ 5H1.1 and 5H1.4. Gigante, 989

   F. Supp. at 443.

          The sentence Monty Grow serves in this case will disproportionately affect him more

   than the average 49-year-old defendant sentenced to prison. He has less time to live, and a poor

   quality of life to look forward to during his time in prison and after he is released. For example,



   13
      Dan Robitzski, Aaron Hernandez’s CTE: 5 Facts About This Brain Disease, Live Science
   (September 25, 2017), https://www.livescience.com/60515-aaron-hernandez-facts-about-cte.html.
   It is significant to note that since 2010 Monty Grow has suffered from depression, headaches,
   mood swings, poor decision making involving himself and his family, and has some evidence of
   suicidal ideations associated with despair over his conditions.
   14
       Jesse Mez, MD, MS, et. al, Clinicopathological Evaluation of Chronic Traumatic
   Encephalopathy in Players of American Football, Journal of the American Medical Association
   (July 25, 2017), available at
   https://health.hawaii.gov/nt/files/2018/07/jama_Mez_2017_oi_170072.pdf .
   15
      After noting Gigante’s rise to power in the mafia, the court found at sentencing that “[f]or
   example, by a preponderance of the evidence the government has demonstrated that defendant was
   partly responsible for the 1980's murders of Philadelphia mafiosi—Anthony Caponigro, Fred
   Salerno, Johnny “Keys” Simone, Frank Sindone, Frank “Chickie” Narducci, and Rocco “Rocky”
   Marinucci. A criminal history category of II appropriately characterizes defendant's criminal past.”
   Gigante, 989 F. Supp. at 441.


                                                    16
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 17 of 18




   in 2010, Dr. Einbund found that Monty Grow had “quite bit of difficulty putting on his shoes and

   socks…getting in and out of a car, walking two blocks…rolling over in bed…dressing

   himself…using tools and appliances, tying his shoes…” [Exhibit 1, p. 13]. Mr. Grow’s

   diminished mental and physical abilities are all factors that sentencing courts must consider. See

   Pepper v. United States, 562 U.S. 476, 487–88 (2011):

          It has been uniform and constant in the federal judicial tradition for the sentencing
          judge to consider every convicted person as an individual and every case as a
          unique study in the human failings that sometimes mitigate, sometimes magnify,
          the crime and the punishment to ensue… Underlying this tradition is the principle
          that the punishment should fit the offender and not merely the crime.

          V)      REMORSE AND REHABILITATION

          The issue of remorse was raised at the first sentencing and discussed by this Court. The

   Court found that at the time of sentencing, which was approximately forty days removed from the

   trial, Monty Grow had “no remorse” and “no acceptance of responsibility” and “that’s what makes

   him different from other defendants who are perhaps sentenced too leniently, including Ms. Lay.”

   [DE: 240, p. 84].

          It is understandable that as his life was shattered by the jury verdict, and the results of the

   close and hard-fought trial were still fresh, Monty Grow had not had the time to reflect on the

   actions that brought him before the Court. This is not an uncommon reaction to a guilty verdict in

   which it objectively appears was a difficult case for the jury to decide. Over three years in prison

   for Monty Grow has given him time to understand his conduct. While suffering physically, mostly

   incapacitated on his bunk, Monty Grow has had time to reflect. This is clear in his letter to the

   court: “I would like to take this opportunity to apologize to the court and the government for the

   poor decisions I have made. I am here today to accept full responsibility for my actions.” [Exhibit

   5] . Monty Grow contracted COVID-19 while in prison which made his “brain fog” even worse:




                                                    17
Case 1:16-cr-20893-FAM Document 338 Entered on FLSD Docket 02/19/2021 Page 18 of 18




   “I’ve spent the last three years thinking about the poor decisions I made, the pain I have caused

   to the people who love me. I take full responsibility for my actions. I have learned from that and

   want to be a productive person.” [Exhibit 5].

          In Pepper v. United States, 562 U.S. 476 (2011) the Supreme Court stated that evidence

   of rehabilitation and good post-arrest conduct is “clearly relevant to the selection of an appropriate

   sentence” and “provides the most up-to-date picture” of the defendant’s history and characteristics.

   Id. at 491. This Court can and should consider the person Monty Grow has become while being

   incarcerated and his reflections on his conduct.

          This Court undoubtedly saw the worst of Monty Grow. At the sentencing hearing the Court

   mentioned the twenty million dollars made over a few months. [DE:240, p. 78]. This fact is fairly

   unique in fraud cases, where schemes percolate for years. The facts of this case fit within the

   parameters of an individual who is ill and suffers from a brain disease that among other things

   makes his actions rash and impulsive. In other words, the small timeframe should be contrasted

   against all of Monty Grow’s life. The bad balanced with the good; the need for deterrence balanced

   against the need for a sentence to be no longer than necessary to accomplish the goals set out by

   Congress.16

                                         Respectfully Submitted,
                                           S/Philip L. Reizenstein
                                       Philip L. Reizenstein, Esq.
                                          Florida Bar# 634026
                                       2828 Coral Way Suite 540
                                            Miami, FL, 33145
                                             (305) 444-0755
                                    Philreizenstein@protonmail.com

   16
     As counsel has explained in motions to continue, he has not had the ability to confer with
   Monty Grow and have him review this memorandum. The memorandum is filed to comply with
   the Court deadlines, but counsel may move this Court for permission to file an amended
   memorandum or supplement the memorandum with additional evidence which at the moment
   cannot be obtained because Monty Grow is still in quarantine at FDC.


                                                      18
